Motion for extension of time to perfect appeal denied, and upon motion of respondent, appeal dismissed, without costs. The memorandum decision of Special Term dated September 24, 1974 indicates that the order sought to be appealed from decided a motion by appellants for leave to renew certain motions which had been previously denied. Special Term determined that the *977papers presented on the motion contained no new evidence which would warrant the vacating of its prior decisions and the motion was therefore denied. Accordingly, it appears that appellants’ motion was in fact one for reargument of their prior applications and it is well established that an order denying such a motion is not appealable (Matter of Biseaglio v. Boshan Taxi, 43 A D 2d 919; Boberts v. Connelly, 35 A D 2d 813). It should also be noted that this court has previously denied appellants’ motion for a stay pending appeal and for the fixing of an undertaking (Weber v. Cassius, mot. decided Oct. 29, 1974). Herlihy, P. J., Sweeney, Kane, Main and Reynolds, JJ., concur.